Concurring Opinion by
Judge Crumlish, Jr.:
While I concur in the result reached by the majority and that part of the majority opinion which states that the exclusive jurisdiction for claims against the Commonwealth arising from contracts rests with the Board of Arbitration of Claims, I feel it is necessary to once again reiterate that my position on the doctrine of sovereign immunity remains as stated in Duquesne Light Company v. Department of Transportation, 6 Pa. Commonwealth Ct. 364, 295 A. 2d 351 (1972); Lovrinoff v. Pennsylvania Turnpike Commission, 3 Pa. Commonwealth Ct. 161, 281 A. 2d 176 (1971); Brown v. National Guard, 3 Pa. Commonwealth Ct. 457 (1971).